      Case 2:19-cv-10493-EEF-JCW Document 16 Filed 10/01/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


MARY BETH CHAUVIN                                 *     CIVIL ACTION 19-10493

VS.                                               *     JUDGE FALLON

SYMETRA LIFE INSURANCE COMPANY                    *
                                                        MAG. JUDGE WILKINSON

*       *     *   *   *   *   *   *   *   *   *


        DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT ON
                      PLAINTIFF’S ERISA CLAIMS


      NOW INTO COURT, through undersigned counsel, comes Symetra Life

Insurance Company (“Symetra”), and moves for summary judgment pursuant to Rule 56

of the Federal Rules of Civil Procedure on Plaintiff’s claims asserted under the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq. (“ERISA”).

As set forth in the accompanying memorandum in support, Symetra is entitled to

summary judgment in its favor on all of Plaintiff’s ERISA claims because the welfare

plan at issue is a “governmental plan” exempt from coverage under Title I of ERISA.



                                                  Respectfully submitted,
      Case 2:19-cv-10493-EEF-JCW Document 16 Filed 10/01/19 Page 2 of 3




                                           LAWRENCE LEGAL, L.L.C.

                                            /s/ Jennifer M. Lawrence
                                           JENNIFER M. LAWRENCE, T.A. (23829)
                                           KRYSTIL BORROUSO LAWTON (20760)
                                           141 Robert E. Lee Blvd., No. 135
                                           New Orleans, LA 70124
                                           Telephone: (504) 322-7117
                                           Telefax: (504) 208-3351

                                           ATTORNEYS FOR SYMETRA LIFE
                                           INSURANCE COMPANY




                                   CERTIFICATE OF SERVICE

       I hereby certify that, on October 1, 2019, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.

                                              /s/ Jennifer M. Lawrence
                                           JENNIFER M. LAWRENCE (23829)
                                           jennifer@lawrencelegalllc.com
Case 2:19-cv-10493-EEF-JCW Document 16 Filed 10/01/19 Page 3 of 3
